Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/511310 application originally filed October 26, 2021.
Amended claims 1-4, filed October 26, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are indefinite due to the claims include the phrase “an effective component” is unclear as how to determine what is “effective”.  The present claims and current specification define collecting various products but it is not clear what an “effective” compound or component.  It is required for applicants to further clarify or amend claims 1-4 to the phrase “an effective component”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. (DE 1105878 B) hereinafter cited under English Translation US 3,180,897 “Deka”.
Regarding Claims 1 and 2
	Deka discloses in column 1 lines 10-20, the production of phenols and more particularly to a process for recovering phenol from the reaction mixture obtained by the catalytic acid cleavage of alkylated aromatic hydrocarbon hydroperoxide. 
	Deka discloses in column 5 lines 10-25, in accordance with the accompanying drawings the reaction mixture obtained from the acid cleavage of isopropylbenzene hydroperoxide, for example, is initially freed from the attendant acid catalyst and acetone and thereafter conveyed via line 2 to column A. In column A the hydrocarbon constituents of the reaction mixture are azeotropically distilled with water from the remaining constituents including phenol. The hydrocarbon distillate leaving column A via line 3 includes constituents having a lower boiling point than phenol, i.e., isopropyl benzene, α-methylstyrene and water. In the sump of column A an upper aqueous phase containing a slight amount of phenol and a lower organic phase containing the major portion of the phenol as well as high boiling residue constituents and some water are obtained. 
Deka discloses in column 5 lines 26-34, the lower organic phase is drawn off via line 5 and passes to the head of a water separation distillation column B. 
Deka discloses in column 5 lines 54-75, the sump portion of cracking column D. The sump portion of cracking column D is maintained at temperatures of from about 220-350° C. On the other hand, head portion of cracking column D is maintained at a temperature not in excess of about 170° C. in order to prevent the transformation of carbinol. The residue products from column C are converted in the sump of column D at the increased temperatures maintained therein to α-methylstyrene which is subsequently obtained as a distillate during the further course of the process via line 3 from column A. The α-methylstyrene upon subsequent hydrogenation to cumene may be recycled to the preliminary oxidation step for forming, for example, isopropylbenzene hydroperoxide.   From the head of cracking column D a mixture of water, phenol, acetophenone and styrene in vapor form are passed via line 18 without prior condensation into the lower portion of cracked products distillation column E.
Deka discloses in column 6 lines 1-8 and the drawing, the sump product obtained in cracking column D which is capable of being pumped and which contains tarry constituents including from 0 to 1% phenol passes via line 19 to the lower portion of cracked products distillation column E. This tarry residue upon giving up its heat with in column E passes via line 20 from the bottom of column E. This tarry residue contains up to about 8% phenol as well as the entire quantity of acetophenone (about 25%).
	It is to be noted, Deka discloses column D is a cracking column.  However, Deka discloses it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a cracking reactor for decomposition in order for decomposable materials to be cracked and no acetophenone will pass with the distillation back to the hydrocarbon distillation column (see column 3 lines column 4 lines 20-25 of Deka). 

    PNG
    media_image1.png
    824
    652
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art teaches the decomposition device of claim 1 of the present invention but fails to further teach an acetophenone collection unit provided in a lower portion of the reaction distillation column; an acetophenone transfer line connected to the tar transfer line for mixing the acetophenone collected from the acetophenone collection unit with the collected tar; and an effective component collection unit which is provided in an upper portion of the reaction distillation column, wherein an inside of the reaction distillation column is subjected to a pressurizing condition, as presently claimed in dependent claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771